April 30, 2015




iShfMM^ CrA Civ                                    (WA 0.^14-o^fo-Cvf
                         r^RECEIVEDN
                               MAR 1 6 2015        ^ulofA JVlWfl&n/v^ CJ*A ^Jitter*- 05
        AL                THIRD COURT OFAPPEALS
                          S^ JEFFREY D. KYLE /     0- ftloit/" of LudfX ^tAofd^^X^fMi
fi CSAl\A Cf^l ^aIUU^ -S)(J   .^/V,


                 '^P^uU.'t,                        Ovuk. SocieA 5-ujJrtty( h\v;Mbjt/.
                                                                          0
              ivji
<f/,-klA1;a-C^i rJJai C-kiU                          ^nAofglU- "^Q5"iri c

    fo/Kjei                                        &ioi/x_ -ft VUJL Gux
 X-^Oj,                                                                       MaXl.             IAw




CojrV W> ,a.4U-6W .A toxics, AL(iV;o.^ to \|4M<- M<uAV,'^cVa^,
00 COMMAS AtfViflVAA ^-U          OaJWT, U*- rlUAiitlA or+y^W tf*<- oF rH«-



                                                  loAlU                       0(^
 %Jm                                                                             34
_^U; uJi.il 6to ,p a^._k

MipikliA aaA u-li+k Ao ^r^.k^LlccM^
k^JZi^»JU$.t \MooM &,&«A1/1$JU^
be (e^olv/fjl pg^LTiJtit^ (ud- uBki.^GAf^ \.lAc\tfJL.hAot<aA bo/vltA-uikiiK.

 rVf*k3t"i/wv 4ki^ ^.b/^,. fttdkwiAJN dionou'to suilie^^-^lu'Jv iHflM.jifliL.: U--C. JLl,
 a5Po.       l/VL>fl50A
                          oU k;< Clilrl TTn/^ Lm. to/a. (-iSOUS "fb f.i/n ftW/u'actu


L* ew«\ r.dJC -to W ci -foiiW -^U okAA gajK. uw/yei/«r st«p bfatffc
IA(\ fcCccL^|/A^ilL «*A </Ab5 W fiC^Xz ore- C<.^(ti^X~\o\)^^o)A-

                                                         l^M
                                                               9^
                                                        55e- I X/yroCP^
                                                 A Y^So^jlT
 ^L 4^ajl,(VV Ca.«vM—, do <?3Ae,^T \b ^ivJ- oxcOiVto, cvma. tr^lfuW./ of
                                                                      HmouI i-«lftX—-vjkdlv^

                                  /0fu £/t*u-^ C^                     fl^k \£ ^b ir
I of [[
$f®| 1"U O Department ofthe Treasury
VflaV/ J.J\.l3 Internal Revenue Service
                                                                                     In reply    refer    to:  0631256279
          AUSTIN         TX        73301-0025                                        Feb. 18,    2015       LTR 96C   1
                                                                                     XXX-XX-XXXX        000000   00
                                                                                                                      00000001
                                                                                                               BODC:    NOBOD




          SHAINE       CAGLE
          079874
          ASPC     EYNARD          COOK
          PO   BOX     3200
          FLORENCE            AZ     85132




                                          Name    of taxpayer:            Shaine C       Cagle
                                                  Tax periods:            Dec. 31,       2013

                                                                Form:     1040



          Dear     Taxpayer:

          Thank      you      for    your       correspondence           received       Oct.    14,    2014.

          We   are     including           your    2013 tax        return       as    requested.

          We are not           providing          other documents           requested          for    the business
          mentioned           in    your       letter.       You   did    not    provide       the    Employee
          Identification              Number           (EIN).


          If   you     have        questions,          you   can   call    us toll       free    at    1-800-829-0922.

          If you prefer, you                    can write to us at              the address at the top of the
          first page of this                    letter.

          When you write, include a copy of this letter and provide in the
          spaces below, your telephone number and the hours we can reach you.
          Keep a copy of this letter for your records.

          Telephone           Number       (      ).                                            Hours.




                                                                 Hofw
                                                          0631256279
                                   Feb. 18, 2015     LTR 96C        1
                                   XXX-XX-XXXX   000000 00 u       ^
                                                            000 0 0 0 0 2


SHAINE     CAGLE
079874
ASPC   EYNARD      COOK
PO   BOX   3200
FLORENCE      AZ     85132




                             Sincerely yours,




                             Paul J. Morgan
                             Operations Mgr. , Accts   Management       1
         Internal Revenue Service
            United States Department of the Treasury
                                        This Product Contains Sensitive Taxpayer Data



                                              Tax Return Transcript
                                                                                 Request Date:     02-12-2015

                                                                                Response Date;     02-12-2015

                                                                              Tracking Number;   100231234683



SSN Provided:

Tax Period Ending: Dec. 31, 2013


The following items reflect the amount as shown on the return (PR), and the amount as adjusted (PC), if
applicable. They do not show subsequent activity on the account.

SSN:

SPOUSE    SSN:

NAME(S)    SHOWN ON RETURN: DONNA G ANDREWS & SHAINE C CAGLE

ADDRESS;
                                   BURNET,   TX 78611-5887-504


FILING STATUS:                   Married Filing Joint
FORM NUMBER:                                         1040A

CYCLE    POSTED:                                20141305

RECEIVED    DATE:                          Apr.15,    2014
REMITTANCE:                                          $0.00
EXEMPTION NUMBER:                                        3

DEPENDENT    1    NAME CTRL:                         CAGL

DEPENDENT    1    SSN:

DEPENDENT 2       NAME CTRL:

DEPENDENT 2       SSN:

DEPENDENT    3    NAME CTRL:

DEPENDENT    3    SSN:

DEPENDENT    4    NAME   CTRL:

DEPENDENT    4    SSN:

PTIN:

PREPARER EIN:




Income
WAGES,    SALARIES,      TIPS,   ETC:                                                              $24,147.00
TAXABLE INTEREST INCOME:                                                                                  $0.00
TAX-EXEMPT       INTEREST:
                                                                                                          $0.00
ORDINARY DIVIDEND INCOME:           SCH B:                                                                $0.00
QUALIFIED DIVIDENDS:
                                                                                                          $0.00
CAPITAL GAIN OR LOSS:            (Schedule D):                                                            $0.00
CAPITAL GAINS OR LOSS: SCH D PER COMPUTER;                                                                $0.00
TOTAL IRA DISTRIBUTIONS:
                                                                                                          $0.00
TAXABLE IRA DISTRIBUTIONS:
                                                                                                          $0.00



                                                        S'ofW
TOTAL PENSIONS AND ANNUITIES:                                            $0.00

TAXABLE PENSION/ANNUITY AMOUNT:                                          $0.00

UNEMPLOYMENT COMPENSATION:                                               $0.00

TOTAL SOCIAL SECURITY BENEFITS:                                          $0.00

TAXABLE SOCIAL SECURITY BENEFITS:                                        $0.00

TAXABLE SOCIAL SECURITY BENEFITS PER COMPUTER;                           $0.00

SCH EIC DISQUALIFIED INC COMPUTER:                                       $0.00

TOTAL    INCOME:                                                    $24,147.00
TOTAL INCOME       PER COMPUTER:                                    $24,147.00


Adjustments to Income
EDUCATOR EXPENSES:                                                       $0.00

EDUCATOR EXPENSES         PER COMPUTER:                                  $0.00

EARLY WITHDRAWAL OF SAVINGS PENALTY:                                     $0.00

IRA DEDUCTION:                                                           $0.00

IRA DEDUCTION        PER COMPUTER:                                       $0.00

STUDENT LOAN         INTEREST DEDUCTION:                                 $0.00

STUDENT LOAN         INTEREST DEDUCTION       PER COMPUTER:              $0.00
TUITION AND      FEES    DEDUCTION:                                      $0.00
TUITION AND      FEES    DEDUCTION    PER COMPUTER:                      $0.00
JURY    DUTY   PAY    DEDUCTION:                                         $0.00
TOTAL ADJUSTMENTS:                                                       $0.00
TOTAL ADJUSTMENTS         PER COMPUTER:                                  $0.00

ADJUSTED GROSS         INCOME:                                      $24,147.00
ADJUSTED GROSS        INCOME     PER COMPUTER:                      $24,147.00


Tax and Credits
65-OR-OVER:                                                                 NO

BLIND:                                                                      NO

SPOUSE 65-OR-OVER:                                                          NO

SPOUSE BLIND:                                                               NO

EXEMPTION AMOUNT         PER COMPUTER:                              $11,700.00
TAXABLE    INCOME:                                                     $247.00
TAXABLE    INCOME      PER COMPUTER:                                   $247.00
TENTATIVE TAX:                                                          $24.00
TENTATIVE      TAX    PER COMPUTER:                                     $24.00
CHILD    & DEPENDENT      CARE    CREDIT:                                $0.00
CHILD    & DEPENDENT      CARE    CREDIT    PER COMPUTER:                $0.00
CREDIT    FOR ELDERLY AND         DISABLED:                              $0.00
CREDIT    FOR ELDERLY AND DISABLED            PER COMPUTER:              $0.00
EDUCATION      CREDIT:                                                   $0.00
EDUCATION CREDIT PER COMPUTER:                                           $0.00
GROSS EDUCATION CREDIT            PER COMPUTER:                          $0.00
RETIREMENT SAVINGS CNTRB CREDIT:                                         $0.00
RETIREMENT SAVINGS CNTRB CREDIT               PER COMPUTER:              $0.00
PRIM RET SAV CNTRB:         F8880 LN6A:                                  $0.00
SEC RET SAV CNTRB:         F8880 LN6B:                                   $0.00
CHILD TAX      CREDIT:                                                  $24.00
CHILD TAX CREDIT PER COMPUTER:                                          $24.00
ADOPTION CREDIT:         F8839:                                          $0.00
ADOPTION CREDIT PER COMPUTER:
                                                                         $0.00
TOTAL CREDITS:
                                                                        $24.00
TOTAL CREDITS PER COMPUTER:
                                                                        $24.00

Other Taxes

                                                            &!<A\
OTHER TAXES PER COMPUTER:                                                                     $0.00
TOTAL TAX LIABILITY TP FIGURES:                                                               $0.00
TOTAL TAX LIABILITY TP FIGURES PER COMPUTER:                                                  $0.00

Payments
FEDERAL INCOME TAX WITHHELD:                                                                $915.00
ESTIMATED TAX PAYMENTS:                                                                       $0.00
OTHER PAYMENT CREDIT AMOUNT:                                                                  $0.00
MAKING WORK PAY AND GOV'T RET CREDIT PER COMPUTER:                                            $0.00
REFUNDABLE EDUCATION CREDIT:                                                                  $0.00
REFUNDABLE EDUCATION CREDIT PER COMPUTER:                                                     $0.00
REFUNDABLE EDUCATION CREDIT VERIFIED:                                                         $0.00
EARNED INCOME CREDIT:                                                                     $3,050.00
EARNED INCOME CREDIT PER COMPUTER:                                                        $3,050.00
EARNED INCOME CREDIT NONTAXABLE COMBAT PAY:                                                   $0.00
SCHEDULE 8812 NONTAXABLE COMBAT PAY:                                                          $0.00
SCHEDULE 8812 TOT SS/MEDICARE WITHHELD:                                                       $0.00
SCHEDULE 8812 ADDITIONAL CHILD TAX CREDIT:                                                  $976.00
SCHEDULE 8812 ADDITIONAL CHILD TAX CREDIT    PER
COMPUTER:                                                                                   $97 6.00
SCHEDULE 8812 ADDITIONAL CHILD TAX CREDIT VERIFIED:                                           $0.00
SMALL EMPLOYER HEALTH INSURANCE PER COMPUTER:                                                 $0.00
TOTAL PAYMENTS:                                                                           $4,941.00
TOTAL PAYMENTS PER COMPUTER:                                                              $4,941.00


Refund or Amount Owed
REFUND AMOUNT:                                                                           $-4,941.00
APPLIED TO NEXT YEAR'S ESTIMATED TAX:                                                         $0.00

ESTIMATED TAX PENALTY:                                                                        $0.00

BAL DUE/OVER PYMT USING TP FIG PER COMPUTER:                                             $-4,941.00
BAL DUE/OVER PYMT USING COMPUTER FIGURES:                                                $-4,941.00
FORM 8888 TOTAL REFUND PER COMPUTER:                                                          $0.00


Third Party Designee
THIRD   PARTY   DESIGNEE   ID NUMBER:

AUTHORIZATION INDICATOR:                                                                          0
THIRD   PARTY   DESIGNEE NAME:


Schedule EIC—Earned Income Credit
QUALIFIED EIC DEPENDENTS:                                                                          1

CHILD   1

CHILD'S NAME CNTRL:                                                                            CAGL
SSN:

YEAR OF BIRTH:

STUDENT/DISABLED:
NUMBER OF MONTHS CHILD LIVED WITH YOU:
CHILD'S RELATIONSHIP TO YOU:

CHILD   2

CHILD'S NAME CNTRL:
SSN:

YEAR OF BIRTH:                                                                                 00OQ
STUDENT/DISABLED:
NUMBER OF MONTHS CHILD LIVED WITH YOU:
CHILD'S RELATIONSHIP TO YOU:
                                                         no relationship indicated or determination

                                               fl-oftV
                                                                                                        can be made


CHILD 3-
CHILD'S NAME CNTRL:

SSN:

YEAR OF BIRTH:                                                                                                    0000

STUDENT/DISABLED:                                                                                                     0

NUMBER OF MONTHS      CHILD LIVED WITH YOU;

CHILD'S RELATIONSHIP TO YOU:                                     no relationship indicated or determination
                                                                                                        can be    made


Form 8863 - Education Credits (Hope and Lifetime Learning
Credits)
PART III      -   ALLOWABLE EDUCATION CREDITS

GROSS EDUCATION CR PER COMPUTER:                                                                                 $0.00

TOTAL EDUCATION CREDIT AMOUNT:                                                                                   $0.00

TOTAL EDUCATION CREDIT AMOUNT          PER COMPUTER:                                                             $0.00


Form 8867 Paid Preparer's Earned Income Credit Checklist
TAXPAYER QUALIFYING CHILD OF ANOTHER:                                                             No box checked

CHILD   1   RELATIONSHIP TO TAXPAYER:                                                            Yes    box checked

CHILD 2     RELATIONSHIP TO TAXPAYER:                                                      Neither box checked

CHILD 3     RELATIONSHIP TO TAXPAYER:                                                      Neither box checked

CHILD 1     LIVE WITH TAXPAYER:                                                                  Yes box checked

CHILD 2     LIVE WITH TAXPAYER:                                                            Neither box checked

CHILD 3     LIVE WITH TAXPAYER:                                                            Neither box checked

CHILD   1   CLAIMED BY   OTHER   PERSON:                                                          No box        checked

CHILD 2     CLAIMED BY OTHER PERSON:                                                       Neither box checked

CHILD 3     CLAIMED BY OTHER PERSON:                                                       Neither box checked

CHILD 1     RELATIONSHIP TO OTHERS:                              no relationship indicated or determination
                                                                                                          can be made

CHILD 2     RELATIONSHIP TO OTHERS:                               no relationship indicated or determination
                                                                                                          can be made

CHILD 3     RELATIONSHIP TO OTHERS:                               no relationship indicated or determination
                                                                                                          can be made

CHILD   1   TIEBREAKER RULES:                                                       None of the boxes           checked

CHILD 2     TIEBREAKER RULES:                                                       None of     the boxes       checked

CHILD 3     TIEBREAKER RULES:                                                       None   of   the boxes       checked

FORM 8867     INFORMATION PROVIDED BY TAXPAYER:                                                   Yes     box   checked

PARENTS     NOT   CLAIMING CHILD:                                                                                     3

TIEBREAKER RULES       EXPLAINED:                                                                                     3

ADDITIONAL QUESTIONS TO MEET KNOWLEDGE REQUIREMENT:                                                                   3

ADDITIONAL QUESTIONS DOCUMENTED:                                                                                      3

RESIDENCY OF QUALIFYING CHILD/CHILDREN:                                                                 No documents

DISABILITY OF QUALIFYING CHILD/CHILDREN:                                                        No disabled child
DOCUMENTS OR OTHER INFORMATION TO CONFIRM EXISTENCE
                                                                                                    inu    ouieuuie   u
OF BUSINESS:

                                    This Product Contains Sensitive Taxpayer Data




                                                       SofW
^ki^V-




    "lofH
                           ^
                               M£Mv[£j
                               , V v\—r-ii—
                           "^aIoC/V j\c\p^c)h{yv




                                                     Uft^A,




       <3^ao^A\ (7^0 lL|


ikJt <Xj^\AoJ> clMiKCjA^ AVJU i/V Xc/vJrAy Oa A(Vil JS^/olH Do/v/v^


o4iW/i<i lACjffl/ia (MM d^ iA ^A A(^^L,         0             ^—(X

                                                                     5 i* SsAcXou




/Vful%fe ^efV 4W.<()fot<«JU -(tOAV ilu'^ (oLeM wl -(To/A.      Awtf /\M   Wit


(YUL

                                    lo of IV
  1 <h^jdL^ LcA C(^sL^-j &\jjju$ amlAjl o^Abr^ or 4kkrf&Jdl uili*A. ik   <l.




    __^_ . (VI CnjA^fkK (kck\}L \MoA^r^ M&jA<ir AnA/v^n^ky^
                                                                         IiaK


                                                       flrUtXtoP i^iL.Tf<i^ Jr

JAvW 0(Jx__CvuL ji^Jlk or_ lc^
                                 n/v-rtv s ^




                                                     TSiAA



tj^arja Ua-y^Az- fc&jgi 4d KJrafofii-6-             •tfUX   <n>^o/^
                C-                                6i)6cT.biA^^uJjr^ 0L




                                          UoflV
ZW.Ckfc.,.—-- _._ n                   _.. x          -—
         '_jtyfj&d£j&jmL^^


ijfry* ft* 6£rfr.fo#*<~           Abii&lb&ster

                                                 ntt&jLeAr-
                                                    V

                                                 u   eJ
             __*3ol£JU&            : ^artl^O




               II__n£^kfi&a^C?C      ~           I-^Pm


                  IWjSL_03£*tfl
                 a^iM^zimis^                     \M
                  ^a^CWi _ Aft cfco^ft34
                   U^JLm&uXid£— -
                  Akii&iizoo
INMATE MAIL: ARIZONA DEPARTMENT OF CORRECTIONS                                                    tfSPQSfc,
Inmate „ UflU ,^k^^—
ADC*         C£
Ari^na State Prison Complex       fy^c^—
                                                                      3
                                                                      ,/' S
                                                                                                              I'MNI v



                                                                                                              $ 00.69°
init ,» ^C'^,K-
     P.h, IU* J Zoo
                              V                            #V
                                                          . W ,     A Q-Uj
                                                                    M  SI        •••»•••
                                                                                               0004239340    MAR 1 1 2015
                                                                                               MAIkED FROM ZIP CODE 851 32


City. FUffr-                  AZ,    %£\?Z




                                           !#&&73£8E3S£           fe .^^.,.n.irF•'K^M?MffllWJ^ll'llll/f^^l5/•^llil//,l,